Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-21-1997

Saroop v. Garcia
Precedential or Non-Precedential:

Docket 96-7196




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Saroop v. Garcia" (1997). 1997 Decisions. Paper 67.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/67


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                      ___________

                      No. 96-7196
                      ___________



             U.S.A. EX REL: LOLITA SAROOP

                          v.

                    JESUS A. GARCIA

                                      Lolita Saroop,
                                                Appellant


_______________________________________________________

On Appeal from the District Court of the Virgin Islands
                 Division of St. Croix
          (D.C. Civil Action No. 96-cv-00006)
                  ___________________


               Argued December 13, 1996

 Before:   SCIRICA, NYGAARD and McKEE, Circuit Judges

                (Filed March 21, 1997)


                    MELODY M. WALCOTT, ESQUIRE (ARGUED)
                    Office of the Federal Public Defender
                    P.O. Box 3450
                    Christiansted, St. Croix
                    U.S. Virgin Islands 00822

                      Attorney for Appellant

                    MICHAEL A. HUMPHREYS, ESQUIRE (ARGUED)
                    Office of the United States Attorney
                    1108 King Street, Suite 201
                    Christiansted, St. Croix
                    U.S. Virgin Islands 00820

                      Attorney for Appellee




                          1
                          __________________

                       OPINION OF THE COURT
                        __________________


SCIRICA, Circuit Judge.


          The issue on appeal in this habeas corpus case is the

validity of the extradition treaty between the United States and

Trinidad and Tobago.   The district court found there was a valid

treaty permitting extradition.    We will affirm.
                                  I.

          In 1991, Lolita Saroop, a citizen of Trinidad and

Tobago, was indicted in the United States Virgin Islands for drug

trafficking and conspiracy.1    She was charged with supplying and

packaging illegal drugs for a conspiracy based in St. Croix and

profiting from their sale.2

1.   The Indictment contained four counts:

(1) Conspiracy to unlawfully possess, import and distribute, and
          possess aboard an aircraft arriving in the United
          States, quantities of controlled substances, including
          cocaine and cocaine base in violation of 21 U.S.C. §§
          846, 963;

(2) Attempt to unlawfully import into the United States a
          Scheduled II controlled substance in violation of 18
          U.S.C. § 2 and 21 U.S.C. §§ 952(a), 960(a)(1), 963;

(3) Unlawfully possessing and bringing on board an aircraft
          arriving in the United States a Scheduled II controlled
          substance which was not a part of the aircraft's
          manifest in violation of 18 U.S.C. § 2, and 21 U.S.C.
          §§ 955, 960(a)(1); and

(4) Attempt to possess with the intent to distribute a Scheduled
          II controlled substance in violation of 18 U.S.C. § 2,
          and 21 U.S.C. §§ 841(a)(1), 846.

2. In 1991, Burrell Gill, a co-conspirator, was convicted on
these charges in the Virgin Islands. United States v. Gill, 968
F.2d 14 (3d Cir.), cert. denied, 506 U.S. 963 (1992).



                                  2
           Citing a 1931 treaty between the United States and

Great Britain, the United States sought her extradition.3       Saroop

claimed the 1931 United States-Great Britain treaty was never

ratified by the independent nation of Trinidad and Tobago.       An

invalid treaty, she argued, could not support her extradition.

But the Trinidad and Tobago courts found the treaty valid and

refused to quash the extradition arrest warrant.    In 1995, the

government of Trinidad and Tobago surrendered Saroop to the

United States Marshal for transfer to St. Croix.

           While awaiting trial in the United States Virgin

Islands, Saroop filed a petition in absentia with the Privy

Council for leave to appeal from the judgment of the High Court

of Justice of Trinidad and Tobago.   The Privy Council is the

court of last resort in the British Commonwealth of which

Trinidad and Tobago is a participating member.     This legal

structure survived Trinidad and Tobago's independence from Great

Britain.    The Privy Council denied her petition without a

hearing.

           In 1996, Saroop filed a habeas corpus petition under 28

U.S.C. § 2255 in the District Court for the Virgin Islands

raising the same argument rejected by Trinidad and Tobago - that

her extradition was unlawful because there was no valid

extradition treaty.   Finding a valid treaty between the two

3. Extradition is defined as "the process by which a person
charged with or convicted of a crime under the law of one state
is arrested in another state and returned for trial or
punishment." Restatement (Third) of The Foreign Relations Law of
the United States § 474, pt. IV.



                                3
nations, the district court denied her petition.     This appeal

followed.4
                                 II.

             We have jurisdiction under 28 U.S.C. § 1291.   We review

legal conclusions on a plenary basis and factual findings for

clear error.     Yohn v. Love, 76 F.3d 508, 515 (3d Cir. 1996);

United States ex rel. Schiano v. Luther, 954 F.2d 910, 911 (3d

Cir. 1992).     Interpretations of foreign law are subject to

plenary review and may be resolved by reference to any relevant

information.     Grupo Protexa S.A. v. All American Marine Slip, a

Div. of Marine Office of America Corp., 20 F.3d 1224, 1239 (3d

Cir.), cert. denied, 115 S. Ct. 481 (1994); Kilbarr Corp. v.

Business Sys. Inc., B.V., 990 F.2d 83, 87-88 (3d Cir. 1993);

Mobile Marine Sales, Ltd. v. M/V Prodromos, 776 F.2d 85, 89 (3d

Cir. 1985); Fed. R. Civ. P. 44.1.




4. Saroop is still in custody in MDC Guaynabo, Puerto Rico,
awaiting trial. The district court stayed the criminal
proceedings pending appeal.



                                  4
                              III.

          Because treaties are agreements between nations,

individuals ordinarily may not challenge treaty interpretations

in the absence of an express provision within the treaty or an

action brought by a signatory nation.     Although the district

court found Saroop had standing, the government contends only

Trinidad and Tobago had standing to sue.5    See United States v.

Riviere, 924 F.2d 1289, 1298-1301 (3d Cir. 1991) ("Dominica has

exercised its power to surrender Riviere as a matter of comity

for charges not listed in the extradition order; Riviere has no

basis for objection to its actions."); Matta-Ballesteros v.

Henman, 896 F.2d 255, 259 (7th Cir.), cert. denied, 498 U.S. 878

(1990) ("Treaties are designed to protect the sovereign interest

of nations, and it is up to the offended nations to determine

whether a violation of sovereign interests has occurred and

requires redress"); United States v. Diwan, 864 F.2d 715, 721

(11th Cir.), cert. denied, 492 U.S. 921 (1989); United States v.

Najohn, 785 F.2d 1420, 1422 (9th Cir.), cert. denied, 479 U.S.

1009 (1986).

          Had Saroop brought suit invoking the treaty or the Rule

of Specialty, she would lack standing.6    United States v.
5. Although not directly raised on appeal, the government has
asked us to revisit it. Because standing was argued before the
district court we will address it.

6. "The rule of specialty is based on principles of
international comity and is designed to guarantee the
surrendering nation that the extradited individual will not be
subject to indiscriminate prosecution by the receiving
government." Leighnor v. Turner, 884 F.2d 385, 389 (8th Cir.
1989); see Fiocconi v. Attorney General of United States, 462
F.2d 475, 481 (2d Cir.), cert. denied, 409 U.S. 1059 (1972);



                                5
Riviere, 924 F.2d 1289, 1300-1301 (3d Cir. 1991);      Matta-

Ballesteros v. Henman, 896 F.2d 255, 259 (7th Cir.), cert.

denied, 498 U.S. 878 (1990) ("It is well established that

individuals have no standing to challenge violations of

international treaties in the absence of a protest by the

sovereigns involved."); United States v. Cordero, 668 F.2d 32, 37

(1st Cir. 1981).    But Saroop does not invoke the terms of the

treaty to avoid extradition.    Instead, she asserts the treaty is

invalid.

             For this reason, we believe the government's reliance

on United States v. Riviere, 924 F.2d 1289 (3d Cir. 1991), is

misplaced.    In Riviere, the petitioner contended his extradition

from Dominica on drug charges violated the extradition treaty

between the United States and Dominica and the Rule of Specialty,

and barred his prosecution for firearms offenses.       Because the

extradition agreement runs between sovereigns, not individuals,

and because Dominica consented to extradition, we held Riviere

lacked standing.    Riviere's rights to challenge extradition were

"derivative."     Rather than invoking derivative rights, Saroop

maintains there was no extradition treaty between the United

States and Trinidad and Tobago.       Where the validity of the

extradition treaty itself has been challenged, a petitioner like

Saroop has standing.
                                 IV.

(..continued)
Bassiouni, International Extradition: United States Law and
Practice, vol. 1, ch. 7, p. 359-60 (2d rev. ed. 1987). Saroop
has not set forth a specialty challenge to her extradition.



                                  6
          In 1931, the United States entered into an extradition

treaty with Great Britain.   In 1935, Great Britain adopted an

Order in Council7 that provided:
From and after the 24th day of June 1935, the Extradition Acts
          1870-1932 shall apply in respect of the United Kingdom
          of Great Britain and Northern Ireland, the Channel
          Islands, the Isle of Man, and all British Colonies in
          the case of the United States of America under and in
          accordance with the said treaty of the 22nd December
          1931.


The 1931 treaty, therefore, defined the United States'

relationship with Trinidad and Tobago, at the time a colony of

Great Britain.

          On August 31, 1962, Trinidad and Tobago became an

independent dominion of Great Britain under the Order in Council

of 1962 and the Trinidad and Tobago Independence Act 1962.    On

August 1, 1976, Trinidad and Tobago's dominion status ceased by

virtue of the Constitution of Trinidad and Tobago Act 1976.

Thereafter, Trinidad and Tobago became an independent republic.

          Saroop contends there was no valid extradition treaty

with the United States because Trinidad and Tobago was neither a

named party to the original 1931 extradition treaty nor did it

ratify or expressly adopt it.   The government proffers two

7. "The Sovereign of the United Kingdom has inherent power to
legislate or issue executive instructions by exercise of the
Royal Prerogative. . . . An Order of Her Majesty in Council is
made with the advice of the Privy Council, and signed by the
Clerk of the Council. An Order in Council is nearly always used
in establishing the Constitution of a Dependent Territory. They
are also used for ordinary legislation or for extending
particular Acts of the United Kingdom Parliament to the dependent
territories." 3 Guy W. Lewin Smith, Modern Legal Systems
Cyclopedia 3.260.6, § 1.1(B)(4) (Kenneth Robert Redden ed.,
William S. Hein & Co. 1990). Trinidad and Tobago was considered
a "Dependent Territory" before it became an independent republic.



                                7
arguments in support of a valid treaty - deferral to the judgment

of the High Court of Justice of Trinidad and Tobago under the

international principle of comity and deferral to the

understanding of each sovereign's executive branch as evidenced

by their actions and pronouncements.   On either ground, the

district court found that Saroop was properly extradited.
                                A

          Saroop presented her arguments against extradition in

the courts of Trinidad and Tobago.   At each level, the courts

found her claim meritless.   The High Court of Justice found no

ground to bar Saroop's extradition under the 1931 extradition

treaty between the United States and Great Britain.   The High

Court wrote:
By Section 4 of [the 1962 Act], the [Extradition] Act qualified
          as one of the existing laws of the Colony of Trinidad
          and Tobago immediately before the commencement of [the
          1962 Act]. It was consequently preserved by the
          provisions of that section as part of the law of the
          independent Dominion of Trinidad and Tobago. . . . But
          all existing laws then in force [prior to 1976] in the
          independent Dominion of Trinidad and Tobago were
          preserved as part of the law of the Republic by Section
          4 of the 1976 Act so that the [Extradition] Act
          continued its life thereafter as part of the law of the
          Republic.


In the Matter of Itmo Lolita Saroop, H.C.A. No. 3040, at 5-6

(High Court of Justice   Nov. 29, 1993).   The High Court expressly

held the 1931 treaty was incorporated into the law of the

independent nation of Trinidad and Tobago and was still binding.

          Under the international principle of comity this

judgment is entitled to recognition.   The Supreme Court has

defined comity as:



                                8
neither a matter of absolute obligation, on the one hand, nor of
          mere courtesy and good will, upon the other. But it is
          the recognition which one nation allows within its
          territory to the legislative, executive or judicial
          acts of another nation, having due regard both to
          international duty and convenience and to the rights of
          its own citizens, or of other persons who are under the
          protection of its laws.


Hilton v. Guyot, 159 U.S. 113, 163-64 (1895); see also

Philadelphia Gear Corp. v. Philadelphia Gear de Mexico, S.A., 44

F.3d 187, 191 (3d Cir. 1994)("Under the principle of

international comity, a domestic court normally will give effect

to executive, legislative, and judicial acts of a foreign

nation.")(quoting from Remington Rand Corporation-Delaware v.

Business Sys. Inc., 830 F.2d 1260, 1266 (3d Cir. 1987)).    Such

deference "fosters international cooperation and encourages

reciprocity, thereby promoting predictability and stability

through satisfaction of mutual expectations."   Spatola v. United

States, 925 F.2d 615, 618 (2d Cir. 1991) (quoting from Laker

Airways, Ltd. v. Sabena, Belgian World Airlines, 731 F.2d 909,

937 (D.C. Cir. 1984)).

          While the comity doctrine does not reach the force of

obligation, it creates a strong presumption in favor of

recognizing foreign judicial decrees.8   See Republic of
Philippines v. Westinghouse Electric Corp., 43 F.3d 65, 75 (3d

Cir. 1994); Brady v. Brown, 51 F.3d 810, 816 (9th Cir. 1995).

8. We note as to foreign judgments in particular, the
Restatement provides: "[A] final judgment of a court of a
foreign state . . . establishing or confirming the status of a
person . . . is conclusive between the parties, and is entitled
to recognition in courts in the United States." Restatement
(Third) of The Foreign Relations of The United States § 481
(1986).



                                9
The decision to defer to a foreign judgment falls within the

sound discretion of the trial judge and comity should be avoided

only when it would be detrimental or prejudicial to the interests

of the United States. See Philadelphia Gear Corp., 44 F.3d at

191; Somportex Ltd. v. Philadelphia Chewing Gum Corp., 453 F.2d

435, 440 (3d Cir. 1971), cert. denied, 405 U.S. 1017 (1972).

            But the Supreme Court has required that certain

criteria be satisfied before a court of the United States

recognizes a foreign nation's judgment. The Court said:
[W]e are satisfied that where there has been opportunity for a
          full and fair trial abroad [1] before a court of
          competent jurisdiction, [2] conducting the trial upon
          regular proceedings, [3] after due citation or
          voluntary appearance of defendant, [4] and under a
          system of jurisprudence likely to secure an impartial
          administration of justice . . ., [5] and there is
          nothing to show either prejudice in the court, . . . or
          fraud in procuring the judgment . . . the merits of the
          case should not, in an action brought in this country
          upon the judgment, be tried afresh, as on a new trial
          or an appeal . . . .


Hilton v. Guyot, 159 U.S. at 202-203.    As a condition to honoring

a foreign country's judicial decrees, the Court also requires

reciprocity on the part of the foreign nation.    Id. at 210.

            Saroop does not contend her judicial proceedings in

Trinidad and Tobago violated the strictures set forth in Hilton
v. Guyot.    Nor from our review of the record, does there appear

to be any basis for such a challenge.    Saroop, a Trinidadian

citizen, chose to file her action in Trinidad and Tobago.       There

is no assertion that Trinidad and Tobago failed to follow its own

regular judicial proceedings, engaged in prejudicial or

fraudulent practices, or refused to extend deference to United



                                 10
States' judicial findings.   See In the Matter of Itmo Lolita

Saroop, H.C.A. No. 3040 (High Court of Justice   Nov. 29 1993).

          In support of her argument to ignore the High Court's

judgment and the international principle of comity, Saroop cites

a 106 year old district court decision, Ex Parte McCabe, 46 F.

363 (W.D. Tex. 1891).   But this case is inapposite.    In Ex Parte

McCabe the district court held his extradition improper under

principles of comity because of a clear treaty provision and past

United States' practice precluding the extradition of an American

citizen to Mexico.   Here, there is no treaty provision or past

practice which precludes reliance on the Trinidad and Tobago

courts' judgment.

          Extension of comity will not prejudice the interests of

the United States.   Rather it furthers those interests because

the United States recognizes the 1931 treaty as binding itself

and Trinidad and Tobago.   Under the doctrine of international

comity, we will defer to the judgment of the High Court of

Justice for Trinidad and Tobago on the validity of the 1931

extradition treaty and its continued vitality at the time of

Saroop's extradition.   Therefore, we hold there was a valid

extradition treaty at the time of Saroop's surrender.
                                B

          In the alternative, the district court held there was

an enforceable agreement between the governments of the United

States and Trinidad and Tobago based on their intent and actions.

 When determining whether two nations have entered into an

extradition treaty, courts usually defer to the intentions and


                                11
actions of each nation's executive branch.       See Terlinden v.

Ames, 184 U.S. 270, 290 (1902).

          In Terlinden, the Imperial German Consul filed a

complaint before a United States Commissioner requesting a

warrant for the arrest and surrender of Gerhard Terlinden, a

subject of the former Kingdom of Prussia and a fugitive from the

German Empire, for forgery and counterfeiting.       In 1852, the

United States entered into an extradition treaty with the Kingdom

of Prussia which sanctioned the surrender of fugitives for the

crime of forgery.   In 1871, the Kingdom of Prussia was subsumed

into the newly formed German Empire.       Terlinden filed a habeas

corpus petition in federal court asserting there was no treaty

between the United States and the German Empire which sanctioned

the extradition of fugitives, and the extradition treaty between

the United States and the former Kingdom of Prussia was

terminated by operation of law after the incorporation of Prussia

into the German Empire.

          The Supreme Court examined whether the United States

and Germany acted in accordance with the understanding that the

1852 treaty was still in effect.       "[O]n the question whether [the

extradition] treaty has ever been terminated, governmental action

in respect to it must be regarded as of controlling importance."

Terlinden 184 U.S. at 285.   It was "out of the question" that a

Prussian fugitive could sue in the United States' courts to

challenge the executive departments' conclusion that the treaty

obligations between the two nations survived the German Empire's

absorption of the Prussian Kingdom.      Id. at 286.   The Court held:



                                  12
We concur in the view that the question whether power remains in
          a foreign state to carry out its treaty obligations is
          in its nature political and not judicial, and that the
          courts ought not to interfere with the conclusions of
          the political department in that regard. . . . The
          decisions of the Executive Department in matters of
          extradition, within its own sphere, and in accordance
          with the Constitution, are not open to judicial
          revision . . . ."


Terlinden, 184 U.S. at 288, 290; see also Charlton v. Kelly, 229

U.S. 447, 474-475 (1913).

            Whether a treaty remains in force after a change in the

sovereign status of one of the signatories has been treated by

other Courts of Appeals as a political question better left to

the executive branch of government.   Then v. Melendez, 92 F.3d

851, 854 (9th Cir. 1996) ("The continuing validity of the Treaty

after Singapore's independence from the United Kingdom presents a

political question, and we must defer to the intentions of the

State Departments of the two countries."); New York Chinese TV

Programs, Inc. v. U.E. Enterprises, Inc., 954 F.2d 847, 852 (2d

Cir.) ("'It is well settled that on the question whether [a]

treaty has ever been terminated, governmental action in respect

to it must be regarded as of controlling importance.' [citations

omitted].   Moreover, the judiciary should refrain from

determining whether a treaty has lapsed, and instead should defer

to the wishes of the elected branches of government." (quoting

from Terlinden, 184 U.S. at 285)), cert. denied, 506 U.S. 827
(1992); Matter of Extradition of Tuttle, 966 F.2d 1316 (9th Cir.

1992) (citing Terlinden with approval); Sabatier v. Dabrowski,

586 F.2d 866, 868 (1st Cir. 1978) (the court must give "great"




                                 13
deference to the conduct of the two countries when deciding a

treaty's applicability).

           We will look to the intent and actions of Trinidad and

Tobago and the United States to ascertain if there was a valid

treaty.   The nations' conduct proves dispositive.   Terlinden 184

U.S. at 285; New York Chinese TV Programs, Inc. 954 F.2d at 852;

Sabatier, 586 F.2d at 868.9

           We recognize there has been no express confirmation of

an extradition treaty between the United States and the

independent nation of Trinidad and Tobago.   Nor has there been an

exchange of diplomatic letters between the two nations expressly

placing Trinidad and Tobago under the 1931 treaty.    But Trinidad

and Tobago clearly believes, as demonstrated through its

legislative mandates, there is a valid extradition treaty which

sanctioned its surrender of Saroop to the American authorities.


9. The Vienna Convention of Succession of States in Respect of
Treaties provides:

A bilateral treaty which at the date of a succession of States
          was in force in respect of the territory to which the
          succession of States relates is considered as being in
          force between a newly independent State and the other
          State party when:
(a) they expressly so agree; or
(b) by reason of their conduct they are to be considered as
          having so agreed.

United Nations Convention on the Succession of States in Respect
of Treaties, (Article 24) Vienna, Austria, August 23, 1978
(emphasis supplied). The United States is a party to the Vienna
Convention and is consequentially bound by its obligations. See
767 Third Avenue Associates v. Permanent Mission of the Republic
of Zaire to United Nations, 988 F.2d 295, 300 (2d Cir.) ("The
Vienna Convention entered into force April 24, 1964. One hundred
and thirteen member states have ratified it, including the United
States . . . ."), cert. denied, 510 U.S. 819 (1993).



                                14
Under the Constitution of Trinidad and Tobago Act 1976, the laws

in force before the declaration of independence were preserved

and remain in effect as part of the law of the new republic.     The

1976 Act Section 5.1 provides in part:
Subject to the provisions of this section, the operation of the
          existing law on and after the appointed [independence]
          day shall not be affected by the revocation of the
          Order in Council of 1962 but the existing laws shall be
          construed with such modifications, adaptions,
          qualifications and exceptions as may be necessary to
          bring them into conformity with the act.


Great Britain's Order in Council of 1962 provided that all laws

in effect prior to Trinidad and Tobago's change of status to an

independent Dominion of Great Britain would remain in effect.

Therefore, the 1935 Order in Council, which specified the United

States-Great Britain 1931 extradition treaty was applicable to

the British colonies, was incorporated into the law of the

independent Trinidad and Tobago nation.

          The passage of the Commonwealth and Foreign Territories

Act 1985 by the Trinidad and Tobago legislature confirms its

intention to assume the privileges and obligations of all

extradition treaties Great Britain entered into on its behalf.

The act provides:
Every Order in Council made under the applied United Kingdom Acts
          entitled the Extradition Acts, 1870 to 1906, with
          respect to any foreign territory and having effect as
          part of the law of Trinidad and Tobago immediately
          before the commencement of this act shall continue to
          have such effect in relation to that foreign territory,
          and the Extradition Act and the said applied United
          Kingdom's Acts shall continue in force in so far as is
          necessary to give effect to any such Order in Council,
          until an Order is made under Section 4 applying this
          Act to that foreign territory.




                               15
This statute incorporated the Great Britain treaties, including

the 1931 treaty and the 1935 Order in Council, into Trinidad and

Tobago law.

            Additionally, in 1962, Trinidad and Tobago exchanged

diplomatic letters with an emissary of the British government

affirming that Trinidad and Tobago assumed the obligations and

responsibilities found in the 1931 treaty as well as all other

valid international agreements entered into by Great Britain on

its behalf.    The letter provides in part:

[A]ll obligations and responsibilities of the Government of the

            United Kingdom which arise from any valid international

            instrument . . . shall henceforth be assumed by the

            Government of Trinidad and Tobago, insofar as such

            instruments may be held to have application to Trinidad

            and Tobago . . . .

United Nations -- Treaty Series no. 6581.     Saroop contends these

letters do not support the treaty's validity because the United

States was not an executor.      Nonetheless, the letters illustrate

Trinidad and Tobago's adoption of the 1931 treaty into law.

            It is also of some consequence that Trinidad and Tobago

surrendered Saroop to the United States under a diplomatic

request premised on the 1931 extradition treaty.     No objection

was made.    It is evident that Trinidad and Tobago found the

request proper under an existing extradition agreement.

            For its part, there is ample evidence the United States

believes there is an extradition treaty with the independent

nation of Trinidad and Tobago.     The United States Congress has


                                   16
listed all its bilateral extradition treaties in 18 U.S.C. §

3181.   This includes an extradition treaty with Trinidad and

Tobago signed in 1931 and entered in force in 1935.    Furthermore,

the United States recorded the 1931 extradition treaty in the

U.S. State Department's "Treaties in Force" publication.     See

Office of the Legal Advisor, U.S. Department of State, Treaties

in Force:    A List of Treaties and Other Agreements of the United

States in Force on January 1, 1996.

            In the past, the United States State Department,

through its Office of the Legal Advisor, has represented to the

courts that there is a valid extradition treaty between the

United States and Trinidad and Tobago.    Hoi-Pong v. Noriega, 677

F. Supp. 1153, 1155 (S.D. Fla. 1988).    At the time of Saroop's

surrender, the United States which filed its extradition request

under the 1931 treaty clearly recognized the treaty as governing

the extradition.

            Finally, there is a presumption that when a colonized

state earns its independence from a colonial nation, prior

treaties recognized by the former colonial power will devolve to

the successor in interest nation.     "Particularly in reference to

emerging nations, the weight of authority supports the view that

new nations inherit the treaty obligations of the former

colonies."   Jhirad v. Ferrandina, 355 F. Supp. 1155, 1159
(S.D.N.Y. 1973), rev'd on other grounds, 486 F.2d 442 (2d Cir.

1973) (extradition treaty entered into between the United States

and Great Britain is valid as to India, even though India had

gained its independence from Great Britain); see also


                                 17
Arnbjornsdottir-Mendler v. United States, 721 F.2d 679 (9th Cir.

1983) (The United States-Denmark extradition treaty applied to

Iceland after it became an independent nation).   Moreover, the

Vienna Convention acknowledged a presumption that successor

nations adopt the bilateral treaty agreements which their

formerly affiliated countries entered into on their behalf.10
                                V.

           Therefore, based on either the international principle

of comity or the nations' conduct and intent, we agree with the

district court there was a valid binding extradition treaty.

           For the foregoing reasons we will affirm the judgment

of the district court.




10.   Article 24 of the Vienna Convention provides:

(1) A bilateral treaty which at the date of a succession of
          States was in force in respect of the territory to
          which the succession of States relates is considered as
          being in force between a newly independent State and
          the other State party when:
(a) they expressly so agree; or
(b) by reason of their conduct they are to be considered as
          having so agreed.

(2) A treaty considered as being in force under paragraph 1
          applies in the relations between the newly independent
          State and the other State Party from the date of
          succession of States, unless a different intention
          appears from their agreement or is otherwise
          established.

United Nations Convention on the Succession of States in Respect
of Treaties, (Article 24) Vienna, Austria, August 23, 1978.



                                18
19